Case 7:16-cv-03572-KMK-PED Document 367 Filed 07/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Re: Civil Cases

16cev3572
17cv5670
19cev1331
19¢v252

19¢v9464
20cv2380

NOTICE OF TELECONFERENCE
INFORMATION

 

 

KENNETH M. KARAS, United States District Judge:

For the week of July 13, 2020, the Court will hold all conferences, hearings, and/or oral
arguments by telephone. Counsel shall call the following number at the designated time:

Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

Please enter the conference as a guest by pressing the pound sign (#).

Given that much of the Court is operating remotely and has limited mail capability,
counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the
pro se party of the above teleconference information. Counsel in any pro se inmate cases shall
ensure that the pro se party is on the line before calling the above-referenced number.

For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.

SO ORDERED.
Dated: July 10, 2020 ey fl
White Plains, New York UE, aie
af y

 

KENNETH M. KARAS
United States District Judge

 
